Citation Nr: 0122605	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a left 
(non-dominant) shoulder injury with recurrent dislocations 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had verified service from February 1980 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought.  

Testimony from the August 2000 personal hearing raised 
entitlement to an increased rating for left thoracic outlet 
syndrome that is currently evaluated as 10 percent disabling.  
The Statement of Accredited Representative in Appealed Case 
dated in June 2001 raised entitlement to service connection 
for a chronic lung disorder.  As these claims have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  See Brannon v. West, 12 Vet. App. 
32, 34 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also 38 C.F.R. § 19.9 (2000). Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  Select 
provisions of the VCAA, as paraphrased below, impose the 
following obligations upon the Secretary: 

(1) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
(38 U.S.C.A. § 5103A(a) (West Supp. 2001)).

(2) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
(38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001)).

(3) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those records; and
(c) describe any further action to be taken by the 
Secretary with respect to the claim.  (38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001)).

(4) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: 

(a) the claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the 
claimant's active military, naval, or air service 
that are held or maintained by a governmental 
entity.  (38 U.S.C.A. § 5103A(c)(1) (West Supp. 
2001)); 

(b) records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.  (38 U.S.C.A. 
§ 5103A(c)(2) (West Supp. 2001)); 

(c) any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.  
(38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001)).

(5) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this matter.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107(a) (West Supp. 2001).  

In July 1988, service connection was awarded for residuals of 
a left (non-dominant) shoulder injury with recurrent 
dislocations.  A 20 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5202.  In May 1999, the 
veteran underwent left shoulder acromioplasty, a left distal 
clavicle resection, and left shoulder arthroscopy.  He was 
assigned a temporary total rating for the period from May 14, 
1999, to September 30, 1999.  Thereafter, the RO awarded a 30 
percent evaluation for residuals of the left (non-dominant) 
shoulder injury with recurrent dislocations under 38 C.F.R. § 
4.71a, Diagnostic Code 5201, effective from March 1999, the 
date of his claim.  See 38 C.F.R. § 3.400(o).  The Board 
observes that 30 percent is the maximum rating allowable 
under Diagnostic Code 5201 for the non-dominant shoulder.  
The Board also observes that service connection is in effect 
for left thoracic outlet syndrome or brachial plexus 
irritation (non-dominant) evaluated as 10 percent disabling 
effective from May 21, 1998.  

Testimony from the August 2000 personal hearing reflects that 
the shoulder disability is more severe than rated.  The 
veteran testified that he had received Depo-Medrol injections 
in the past to facilitate joint movement.  The veteran, as a 
layperson, is competent to offer testimony as to observable 
symptoms.  However, he is not qualified to offer a medical 
opinion as to the severity of the left shoulder disability.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A review of the claims file indicates that the veteran not 
only seeks a higher rating evaluation for the left shoulder 
disability but also seeks a separate rating for the left 
shoulder disability considering the fact that the left 
shoulder presents with both limitation of motion and 
instability as manifested by recurring dislocations.  See 
August 2001 Informal Hearing Presentation.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  
Although the evaluation of the same disability or the same 
manifestations of a service-connected disability under 
different diagnoses is to be avoided, separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations of the same injury.  The 
critical element is that none of the symptomatology for the 
disability is duplicative or overlapping with the 
symptomatology of the other disability.  Id.  

The evidence of record to include the October 2000 VA 
examination reflects that the veteran had a history of five 
prior surgeries on the left shoulder, which involved 
resection of the distal left clavicle.  A X-ray report of the 
left shoulder dated in May 1998 reflects minimal arthropathy 
of the left acromioclavicular joint.  There was no mention of 
the left clavicle.  A September 1998 entry reflects the 
following diagnoses: (1) resolved brachial plexus irritation 
versus ulnar nerve compression, (2) glenohumeral degenerative 
joint disease, (3) impingement syndrome of the left arm, and 
(4) left shoulder instability status post multiple 
procedures.  A November 1998 VA entry reflects chronic left 
shoulder pain with increasing difficulty with work.  The 
report of the May 1999 X-ray of the left shoulder reflects 
"impression: error."  

The Board notes that the veteran's convalescence from the May 
1999 left shoulder surgery (e.g., left shoulder 
acromioplasty, left distal clavicle resection, and left 
shoulder arthroscopy) was protracted and marked by decreased 
left shoulder function.  A May 2000 entry reflects that the 
veteran had recently dislocated [the left shoulder] with 
spontaneous reduction.  The veteran appeared for a VA 
examination in October 2000.  X-ray studies of the left 
shoulder were apparently performed in conjunction with the 
October 2000 VA examination; however, an independent report 
is not of record.

Other evidence reflects that the veteran re-injured his left 
shoulder post-service in November 1996 while engaged in 
civilian employment.  In September 2000, the veteran was 
awarded Workers' Compensation Insurance.  An October 2000 
letter from CL, the veteran's legal representative in those 
proceedings, reflects that the May 1999 surgery was the 
responsibility of the industrial carrier as was all 
subsequent therapy, treatment, etc., and should be billed to 
them for prompt reimbursement.  The Board observes that the 
medical records used in that determination are not of record.  
Those records may be relevant to whether a higher evaluation 
or whether a separate rating is warranted for the left 
shoulder disability.  The RO should attempt to obtain the 
records from the Industrial Commission of Arizona.  See 
Decision, Industrial Commission of Arizona dated September 6, 
2000.  

The Board observes that VA examinations dated in July 1999 
and October 2000 do not distinguish which of the veteran's 
clinical symptoms, if any, were attributed to the resected 
distal clavicle versus the proximal humerus (collectively 
rated as the left shoulder) or that any limitation of motion 
present was due to arthritis versus instability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.21, 4.40, 4.45, 
4.70, 4.71a, Diagnostic Codes 5201-5203.  Since the Board 
cannot discern the manifestations of the service-connected 
left shoulder disability to apply the rating schedule, the 
claim must be remanded to avoid potentially prejudicing the 
veteran.  See 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, and 
4.59; see Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The veteran is hereby notified that his full cooperation is 
mandatory in developing his claim, and his failure to appear 
for VA examination or to cooperate with the development of 
his claim may adversely affect the outcome of his claim for 
benefits.  See 38 C.F.R. § 3.655 (2000); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

While the Board regrets any further delay in considering the 
veteran's claim, to ensure that the VA has met its duty to 
assist him in developing the facts pertinent to his claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1. The RO should obtain treatment records 
from Dr. R. Grimes, Dr. J. Hess, and 
the Industrial Commission of Arizona.  
After securing any necessary release, 
the RO should obtain these records and 
complete any additional indicated 
development.  Any failures to respond 
or negative responses should be noted 
and/or associated with the claims 
folder, and the veteran should be 
notified of any such failure to 
respond or negative response.  See 38 
U.S.C.A. § 5103A(b)(2) (West Supp. 
2001). 

2. The RO must request any VA outpatient 
treatment records for the period from 
October 2000 to the present for the 
treatment of the left shoulder 
disability.  

3. The RO must arrange for a 
comprehensive VA orthopedic 
examination and medical opinion 
(preferably by an orthopedic surgeon) 
regarding the severity of the service-
connected left shoulder disability.  
The claims folder and a copy of this 
remand MUST be made available to the 
examiner for review concurrent with 
the examination.  All indicated 
diagnostic tests to include x-ray 
studies and range of motion must be 
performed.  (a) The examiner is 
requested to describe all clinical 
manifestations of the service-
connected left shoulder disability 
based on an interview and examination 
of the veteran; (b) If possible, 
distinguish which of the clinical 
manifestations shown are not exclusive 
to the service-connected left shoulder 
disability and why;  (c) Describe any 
functional loss due to pain, 
fatigability, weakness, 
incoordination, instability, or due to 
flare-ups; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss 
of range of motion or ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  All 
opinions expressed must be based on 
the evidence in the claims file to 
include a review of any evidence 
received pursuant to this remand.  If 
for any reason the examiner is unable 
to provide complete opinions, 
explanations should be provided.  

4. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
VCAA are complete.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  Specifically, the RO 
should ensure that all the above 
actions have been completed in full.  
If any development is incomplete, or 
if the requested examinations do not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action should 
be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

5. Then, the RO should readjudicate the 
claim of entitlement to an evaluation 
higher than 30 percent for residuals 
of a left (non-dominant) shoulder 
injury with recurrent dislocations 
considering the application of 38 
C.F.R. § 4.14 and 3.321(b)(1).  

6. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
or if a timely notice of disagreement 
is received with respect to any other 
matter, including any additional issue 
raised by or on behalf of the veteran, 
the RO should issue a (supplemental) 
statement of the case on all issues in 
appellate status.  The supplemental 
statement of the case must contain 
notice of all relevant actions taken 
on the claims for benefits, to include 
a summary of the evidence and 
applicable law and regulations not 
previously provided and pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the RO.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


